Citation Nr: 0124508	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

2.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

3.  Entitlement to service connection for muscle pain as due 
to an undiagnosed illness.

4.  Entitlement to service connection for a neurologic 
abnormality as due to an undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
illness as due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disturbance 
as due to an undiagnosed illness.

7.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach cramps and gas, as due to an 
undiagnosed illness.

8.  Entitlement to service connection for weight loss as due 
to an undiagnosed illness.

9.  Entitlement to service connection for gynecological 
problems as due to an undiagnosed illness.

10.  Entitlement to service connection for joint pain as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
October 1991; she served in Southwest Asia from October 1, 
1990 to May 15, 1991.

This appeal arose from an October 1998 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefits requested.  In July 2001, the veteran testified at a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) sitting in Washington, D.C.  

The veteran has claimed that she suffers from fatigue, 
headaches, a respiratory illness and a sleep disturbance, 
which she has stated could be related to a psychiatric 
disorder.  Since the claim for service connection for a 
psychiatric disorder must be remanded prior to a final 
determination as to entitlement to service connection, any 
claims that other disorders are related to such a psychiatric 
disorder will be deferred pending the outcome of the attached 
remand.

The issue of entitlement to service connection for a 
gastrointestinal disorder, claimed as stomach cramping and 
gas, will also be subject to the attached remand.

The veteran had appealed the denial of service connection for 
dry skin.  However, she withdrew this appeal during her July 
2001 hearing testimony.  Therefore, this issue is no longer 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from current disabilities, 
either diagnosed or undiagnosed, manifested by muscle pain, 
neurologic abnormality or weight loss which can be attributed 
to her service in the Persian Gulf.

2.  The veteran's currently diagnosed cervical vertebral 
subluxation complex and nonspecific bacterial vaginitis were 
not present in service and are not undiagnosed illnesses 
attributable to her service in the Persian Gulf.




CONCLUSION OF LAW

Muscle pain, a neurologic abnormality, weight loss, 
gynecological problems and joint pain were not incurred in or 
aggravated by service; a neurologic abnormality may not be 
presumed to be of service onset; and these disorders are not 
shown to be related to the veteran's service in the Persian 
Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 
3.317 (2000); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims decided herein, and no further assistance is required 
in order to comply with VA's statutory duty to assist her 
with the development of facts pertinent to her claims.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, the RO has afforded the veteran a 
comprehensive VA examination and has had records of prior 
treatment obtained.  The veteran also testified at a personal 
hearing.  She was also informed of the evidence needed to 
substantiate her claims in the October 1998 rating decision 
and the October 2000 statement of the case.  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  An organic disease of the nervous system may be 
presumed to be of service onset if manifested to a degree of 
at least 10 percent within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

FACTS

Muscle pain

The veteran's service medical records included the report of 
her October 1991 separation examination and her December 1996 
yearly reserve examination.  During neither of these 
examinations did she report experiencing muscle pain.

VA examined the veteran in October 1997.  She complained of 
diffuse muscle aches in the back of the neck.  The physical 
examination was negative.  On December 3, 1997, it was noted 
that there was no atrophy of the arms or forearms and there 
was no weakness of the extensor hallucis longus muscles.  A 
follow-up that same day found no evidence of weakness of any 
muscle or muscle groups.  A lay statement submitted on 
December 3, 1997 noted the veteran's complaints of muscle 
pain.

In July 2001, the veteran testified before a member of the 
Board.  She stated that she had muscle pain in the neck and 
in the upper back in the shoulder area.  She expressed her 
belief that her cervical and upper back pain were related to 
her headaches.


Neurologic abnormality

The veteran's service medical records, which included the 
reports of the October 1991 separation examination and the 
December 1996 yearly reserve examination, showed no 
indication of treatment for or complaints of a neurologic 
disorder.

VA examined the veteran in October 1997.  She complained of 
numbness and tingling in the left arm at times and in both 
legs.  These complaints were not frequent.  The examination 
was negative.  On October 27, 1997, a VA outpatient treatment 
note indicated that she had sensation throughout and that 
there were no areas of anesthesia.  There were no areas of 
decreased sensibility.  The reflexes at the biceps, triceps 
and radials were present, brisk and equal.

A December 3, 1997 VA examination noted that the veteran's 
sensation in the upper extremities was intact, especially at 
the median, ulnar and radial nerves.  Reflexes were normal.  
She reported that from the groin to her toes on the left 
there was a feeling of decreased sensation to light touch and 
pinprick.  A second examination found no neurological 
deficits.

In July 2001, the veteran testified before a member of the 
Board.  She stated that she experienced numbness in the left 
arm and leg, tingling and loss of strength in the left arm.  
She described this problem as being "off and on."


Weight problems

At the time of the veteran's separation from service, her 
weight was noted to be 147 pounds.  At a yearly reserve 
examination conducted in December 1996, her weight was noted 
to be 153 pounds.  She noted that she had had a weight loss 
of 17 pounds following a stomach virus in 1991.

The veteran was examined by VA in October 1997.  She noted 
that she had gained 12 pounds in the past year.

In July 2001, the veteran testified at a personal hearing.  
She stated that her weight had fluctuated up and down.


Gynecological problems

The veteran's service medical records included the report of 
the October 1991 separation examination.  She was 23 weeks 
pregnant at the time of this examination.  Her pelvic 
examination was normal.  At the time of the yearly reserve 
examination in December 1996, her gynecological examination 
was within normal limits.

The veteran was examined by VA in November 1997.  She stated 
that over the past few weeks she had noted some irritation in 
the vulvular area.  She also reported having irregular 
periods over the past four months, manifested by bleeding 
twice a month for two days.  She also had some abdominal 
cramping and occasional dyspareunia.  She further complained 
of some whitish vaginal discharge.  Her abdomen was soft 
without palpable organomegaly or masses.  She had normal 
external genitalia.  The cervix displayed slight erythema, 
with a whitish-yellow discharge present.  The pelvic 
examination found very slight tenderness to pressure on the 
cervix but there was no adnexal tenderness and no enlargement 
of the uterus.  The diagnosis was irregular periods and 
vaginal discharge.  

The report of a May 1997 transabdominal and transvaginal 
sonography of the pelvis found intramural leiomyoma.  A May 
1998 addendum to the November 1997 VA examination noted that 
all laboratory studies were normal.  

The veteran was re-examined by VA in September 1998.  
Cultures showed a small colony count of bacteria.  She was 
treated with Bactrim and became asymptomatic for a 
nonspecific vaginitis.  The examiner noted that this 
condition was not related to an undiagnosed illness.   

The veteran testified at a personal hearing in July 2001.  
She noted that she had an irregular cycle and had infections.  
At the time of this hearing, she submitted work health 
records that showed that she was seen in March 2000 for 
complaints of vaginal bleeding.


Joint pain

The veteran's service medical records included the report of 
her October 1991 separation examination.  This report did not 
refer to any complaints of joint pain.  A yearly reserve 
examination conducted in December 1996 was also negative for 
joint pain.  A May 28, 1997 reserve record noted that she had 
jumped down from a missile pod while putting on tarps and had 
experienced pain in the left lower leg while walking.  At the 
time she was seen, she was favoring her left leg and had 
decreased range of motion secondary to pain.  There was no 
edema but there was increased point tenderness on the medial 
aspect of the ankle.  The assessment was bruised, contused 
ankle.  She indicated on the following day that the ankle 
still hurt.

The veteran was examined by VA in October 1997.  She stated 
that she gets pain in the neck, which often goes into her 
shoulders.  She also noted that she may have tingling.  She 
indicated that her pain would sometimes radiate into the 
upper arm to the elbow.  On the left side, she would often 
get occasional pain into the forearm, into the fingers.  
Weather changes would aggravate her complaints.  The 
examination found that her left shoulder was higher than the 
right.  There was no evidence of heat or redness.  Very mild 
scoliosis to the right was present.  No spasm was present in 
the neck, although palpation at C2-6 indicated that both 
sides were very sensitive.  Her neck displayed the following 
range of motion:  extension was to 30 degrees; flexion was to 
60 degrees; rotation was to 70 degrees bilaterally (which 
caused a pulling sensation on the left); and tilt was to 60 
degrees bilaterally (which actually made her neck feel 
better).  Both of her arms rested in normal posture.  Her 
shoulders flexed to 90 degrees bilaterally; abducted to 90 
degrees bilaterally and extended to 40 degrees on the right 
and to 45 degrees on the left.  Internal rotation was to 80 
degrees bilaterally and external rotation was to 60 degrees 
on the right and to 70 degrees on the left.  She was able to 
reach over her head to 170 degrees bilaterally.  Range of 
motion of the elbows was as follows:  extension was to 0 
degrees bilaterally; flexion was to 145 degrees bilaterally; 
supination was to 70 degrees on the right and to 60 degrees 
on the left; and pronation was to 80 degrees bilaterally.  
Her wrists dorsiflexed to 45 degrees bilaterally and plantar 
flexed to 60 degrees bilaterally.  Radial deviation was to 10 
degrees bilaterally and ulnar deviation was to 15 degrees 
bilaterally.  She indicated that she very irregularly gets 
pain in the lumbosacral area.  

The veteran was re-examined by VA in December 1997.  She 
stated that she had pain in the neck, into the shoulders, and 
that her low back and scapula hurt.  She described having a 
pulling sensation in the neck and indicated that her pain was 
aggravated by coughing.  She was noted to have a mild cough 
during the interview, which did not seem to increase her 
discomfort.  She had no reported trouble getting into or out 
of cars and had no difficulty with stairs.  She did say that 
she could not use her left arm when she was in a lot of pain.  
Finally, she admitted that she had intermittent low back pain 
prior to her service in the Persian Gulf.  The physical 
examination noted that her shoulders and pelvis were level.  
There was no suggestion of scoliosis and she shrugged well, 
with normal range of motion.  There were no spasms in the 
cervical muscles.  She complained of discomfort on 
manipulation of the C2-3 transverse processes.  Cervical 
range of motion was as follows:  extension to 45 degrees; 
flexion to 60 degrees; rotation to 60 degrees bilaterally; 
and tilt to 45 degrees bilaterally.  Range of motion studies 
of the shoulders showed flexion to 90 degrees bilaterally; 
abduction to 90 degrees bilaterally; extension to 45 degrees 
bilaterally; internal rotation to 80 degrees bilaterally; 
external rotation to 60 degrees bilaterally; and an ability 
to reach overhead to 170 degrees bilaterally.  Two to three 
minutes after these motions, she reported discomfort around 
the left scapula on overhead reach; she also reported pain in 
the upper cervical area when she reached overhead and 
extended both shoulders.  The examination of the lumbosacral 
area noted that the pelvis was level and that she had a good 
lumbar curve.  There was no evidence of spasms, and no 
indication of pain into the sciatic notches or into the 
trochanters.  The examiner noted that no matter where she was 
touched, from the rib cage to the pelvis, she indicated that 
she was sore; this soreness was present over the soft tissues 
not the spinous processes.  Her lumbar spine flexed to 80 
degrees (her fingers were 4 inches from the floor) and she 
extended to 30 degrees, both without discomfort.  Rotation 
was to 45 degrees bilaterally and lateral flexion was to 30 
degrees bilaterally with no pain.  The left thigh was noted 
to be slightly smaller in circumference than the right.  Her 
knee jerks were 4+, brisk and equal and the ankle jerks were 
2+, brisk and equal.  Straight leg raises were to 90 degrees 
and the Babinski sign was negative.  A second examination 
failed to find any problem that would refer to 
musculoskeletal dysfunction.

A VA examination was also conducted in September 1998.  The 
examiner opined that the veteran had no joint abnormalities, 
diagnosed or undiagnosed.

The veteran testified before a member of the Board in July 
2001.  She stated that she had constant pain in all of her 
joints.

Additional evidence submitted by the veteran, and of which 
she waived RO review, includes several Certifications of 
Health Care Provider, Department of the Army verification of 
tour in Southwest Asia for Operations Desert Shield/Storm, a 
lay statement and copies of photographs.  The medical 
certifications reflect chronic recurring headaches and that 
she suffers from cervical vertebral subluxation complex.


ANALYSIS

Initially, it is consistent with the legislative history that 
veteran's seeking compensation under 38 C.F.R. § 3.317 (2000) 
be required to show some objective indication of the presence 
of a chronic disability attributable to an undiagnosed 
illness prior to the award of service connection.  See Fed. 
Reg., Vol. 60, No. 23, pp.6662-6663 (Feb. 3, 1995).  There 
must be some evidence that indicates that the veteran is not 
well.  This evidence can include medical findings or other 
non-medical indications which can be independently observed 
or verified (including through lay statements), such as time 
lost from work, evidence that a veteran has sought treatment 
for his or her symptoms, evidence indicating changes in a 
veteran's appearance, physical abilities, and mental or 
emotional attitude, etc.  See Fed. Reg., at 6663, supra.

The evidence currently of record does not support entitlement 
to service connection for muscle pain, a neurological 
disorder, weight problems, gynecological problems or joint 
pain pursuant to the provisions of 38 C.F.R. § 3.317 (2000).  
The evidence clearly indicates that these disorders were not 
present during service, or a neurological disorder to a 
compensable degree within one year of service discharge thus 
suggesting that service connection on a direct or presumptive 
basis is not justified.  In fact, there is no indication of 
record that the veteran currently suffers from any chronic 
disabilities manifested by muscle pain, neurological 
deficits, or weight loss.  No disabilities, either diagnosed 
or undiagnosed, have been identified.  Various VA 
examinations failed to diagnose any disabilities of the 
muscles or neurological system.  Nor was she found to suffer 
from weight problems.  Finally, there is no indication of the 
veteran seeking treatment for these complaints.  With respect 
to joint pain, the veteran has been diagnosed only with 
cervical vertebral subluxation complex.  In a September 1998 
report, a VA examiner noted that there was no joint 
abnormality or problem involving the cervical or thoracic 
spine or left shoulder.  Complaints of neck and head pain 
were attributed to headaches, both muscle tension and muscle 
contraction.  Thus, joint pain involving the cervical spine 
has been attributed to a diagnosed disorder, and is not due 
to undiagnosed illness.  Other joints have been noted to be 
normal.  No joint disorder has been related to military 
service.  Accordingly, a basis for service connection for 
joint pain on a direct basis or as due to undiagnosed illness 
has not been presented.  In regard to the gynecological 
disorder, it is noted that the veteran has been diagnosed as 
suffering from nonspecific bacterial vaginitis.  Since this 
is a diagnosed condition, 38 C.F.R. § 3.317 is not 
applicable.  Moreover, direct service connection for this 
diagnosed disorder is not warranted since it was not present 
in service.  

Based upon the above, it is found that the preponderance of 
the evidence is against the veteran's claims for service 
connection for muscle pain, neurologic abnormality, weight 
loss, gynecological problems or joint pain pursuant to 
38 C.F.R. § 3.317 (2000).


ORDER

Service connection for muscle pain is denied.

Service connection for neurologic abnormality is denied.

Service connection for weight loss is denied.

Service connection for gynecological problems is denied.

Service connection for joint pain is denied.




REMAND

In November 2000, the RO denied entitlement to service 
connection for post traumatic stress disorder (PTSD).  That 
same month, the veteran submitted a VA Form 9, which can be 
construed as a notice of disagreement with this denial.  
However, the RO did not provide the veteran with a statement 
of the case as to this issue.  In these circumstances, this 
issue must be remanded to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has claimed entitlement 
to service connection for a gastrointestinal disorder, 
claimed as stomach cramping and gas.  A review of the service 
medical records indicates that she was seen for a virus in 
service which reportedly resulted in the loss of 17 pounds.  
She has recently been diagnosed with irritable bowel 
syndrome.  However, there is no opinion of record as to 
whether or not the currently diagnosed irritable bowel 
syndrome is related to the complaints that were noted in 
service.  Such an opinion would be helpful prior to a final 
determination of the veteran's claim.

As noted in the Introduction section herein, the veteran has 
asserted that fatigue, headaches, respiratory illness and 
sleep disturbance may be related to a psychiatric disorder.  
As the RO must undertake further action regarding the claim 
for service connection for PTSD, and the matters of service 
connection for fatigue, headaches, respiratory illness and 
sleep disturbance are inextricably intertwined, further 
consideration of these latter issues must be deferred.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
are fully complied with and satisfied. 

2.  The RO should afford the veteran a 
complete gastrointestinal examination.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the remand, and the examiner is asked 
to indicate in the examination report that 
the claims file has been reviewed.  The 
examiner, after reviewing the claims 
folder, to include the service medical 
records, must render an opinion as to 
whether it is at least as likely as not 
that the recently diagnosed irritable 
bowel syndrome is etiologically related to 
the complaints noted in the service 
medical records.  A complete rationale for 
the opinion expressed must be provided.

3.  The RO should also issue a statement 
of the case concerning the issue of 
entitlement to service connection for 
PTSD.  She should then be given the 
appropriate time to perfect her appeal 
with the submission of a substantive 
appeal.  If, and only if, she files a 
substantive appeal in a timely manner, 
should that issue be certified to the 
Board for appellate review.

4.  Thereafter, the RO should readjudicate 
the issues of service connection for 
fatigue, headaches, respiratory illness, 
sleep disturbance and a gastrointestinal 
disorder.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


